Case 6:21-cv-00043-ADA-JCM Document 10-2 Filed 01/25/21 Page 1 of 20
Case 6:21-cv-00043-ADA-JCM Document 10-2 Filed 01/25/21 Page 2 of 20
Case 6:21-cv-00043-ADA-JCM Document 10-2 Filed 01/25/21 Page 3 of 20
1/25/2021            Case 6:21-cv-00043-ADA-JCM
                                  Texas lawyer ﬁred after CapitolDocument          10-2
                                                                 riot ﬁles ambitious          Filed
                                                                                     suit: Dissolve   01/25/21
                                                                                                    Congress, don't arrestPage     4 of 20
                                                                                                                          him | Salon.com




    Texas lawyer fired after Capitol
    riot files ambitious suit: Dissolve
    Congress, don't arrest him
    "This is not a Sidney Powell lawsuit," Paul Davis assures court. True! Powell didn't argue
    for abolishing Congress

    By ROGER SOLLENBERGER JANUARY 22, 2021 10:00AM (UTC)




    Paul Davis live-streaming during the Capitol Riot on January 6th, 2021. (Photo illustration by Salon/Instagram)


            view in app                 comments




    T
                    exas attorney Paul Davis, who was ﬁred earlier this month after posting several Instagram
                    videos of himself on the front lines at the Jan. 6 Capitol riots, ﬁled an impressively
                    grandiose lawsuit in federal court on Monday, requesting that Congress disappear
                                                                                                                                             ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                 1/17
1/25/2021            Case 6:21-cv-00043-ADA-JCM
                                  Texas lawyer ﬁred after CapitolDocument          10-2
                                                                 riot ﬁles ambitious          Filed
                                                                                     suit: Dissolve   01/25/21
                                                                                                    Congress, don't arrestPage     5 of 20
                                                                                                                          him | Salon.com

   Ad
   entirely     and that nearly everyone who holds high ofﬁce in the United States, along with Mark
                                              Top Seattle Criminal Defense
    Zuckerberg, be barred from ever seeking election or voting again. He also asked the court to tell the
                            domestic-violence-attorney-seattle.trombo...
    Justice Department and FBI not to arrest him.                                                                                   Visit Site


    The complaint, ﬁled in the Waco Division of the Western District of Texas by Davis and co-counsel
    Kellye SoRelle, a failed Republican candidate for state ofﬁce, claims that every vote cast in the 2020
    general election was illegal, and therefore that "entire 117th Congress is illegitimate." Consequently,
    Davis argues, every action this Congress has taken, including impeaching former President Trump
    and certifying President Joe Biden's victory, is "null and void."



                                                                          Advertisement:




    The lawsuit was ﬁled in the name of a few small conservative minority groups, including Latinos for
    Trump and Blacks for Trump, along with a number of related but unspeciﬁed individuals. The only
    plaintiff whose full name appears in the document is Joshua Macias, a Navy veteran and the
    founder of Vets for Trump, who was arrested in November after he and a friend brought a
    semiautomatic riﬂe and samurai sword from Virginia Beach to a Philadelphia ballot processing
    center. Macias also submitted, under penalty of perjury, a false sworn afﬁdavit in Davis' lawsuit,
    upon which hinged the suit's sole claim of actual injury.


    The 54-page complaint opens by stating plainly that it is "not a 2020 presidential election fraud
    lawsuit," and doesn't seek to change the declared winner of any elections. (Based on the
    subsequent arguments, that appears blatantly false.) A footnote on the ﬁrst page reads: "This is not
                                                                                                                                                 ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                     2/17
1/25/2021            Case 6:21-cv-00043-ADA-JCM
                                  Texas lawyer ﬁred after CapitolDocument          10-2
                                                                 riot ﬁles ambitious          Filed
                                                                                     suit: Dissolve   01/25/21
                                                                                                    Congress, don't arrestPage     6 of 20
                                                                                                                          him | Salon.com

   Ad
   a Sidney        Powell lawsuit. This is not a Rudy Giuliani lawsuit. This is not a Lin Wood lawsuit. This is
                                              Top Seattle Criminal Defense
    not a Team Trump lawsuit. This is not a Republican lawsuit. This is not a Democrat lawsuit."
                                              domestic-violence-attorney-seattle.trombo...                                          Visit Site

                                                                          Advertisement:

                                                NEW




                                                                                                               Iris&Romeo S
                                                                                                               irisandromeo.com




    The suit then goes on to argue that procedural election changes adopted by the majority of states
    out of public health concerns have, unfortunately, voided every vote cast anywhere in the country.


    For remedy, Davis asks the court to throw out the results of every federal election last year, shut
    down the legislative branch and (re)install Trump as the country's sole legitimate elected ofﬁcial. He×

https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                     3/17
1/25/2021            Case 6:21-cv-00043-ADA-JCM
                                  Texas lawyer ﬁred after CapitolDocument          10-2
                                                                 riot ﬁles ambitious          Filed
                                                                                     suit: Dissolve   01/25/21
                                                                                                    Congress, don't arrestPage     7 of 20
                                                                                                                          him | Salon.com

   Ad
   adds      that the court "should rest assured that the relief requested in this lawsuit will not result in the
                                              Top Seattle Criminal Defense
    destruction of democracy." Which is reassuring.
                                              domestic-violence-attorney-seattle.trombo... Visit Site
    Davis takes the additional bold step of asking the court to ban every sitting member of the House
    and Senate, all 50 governors and secretaries of state, the governor of Puerto Rico and Facebook
    CEO Mark Zuckerberg from ever holding elected ofﬁce, voting, or publicly engaging in any political
    activity for all time.



                                                                          Advertisement:




    This must be done post-haste, argues Davis, who at one point in the suit admits that he had been
    awake for 48 hours, because Biden was slated to be inaugurated in two days. (He ﬁled when courts
    were closed for Martin Luther King Jr. Day, which burned one of those days.) On the morning of the
    inauguration, with no action in Waco and Trump en route to Palm Beach, Davis ﬁled a supplemental
    memo begging the court to issue "some sort of restraining order" to stop Biden and all sitting
    members of Congress from carrying on the business of government.


    To get such a restraining order, however, Davis would have to show immediate and irreparable harm
    to his clients. He argues that a Biden presidency would precipitate a constitutional crisis
    that will "have a devastating effect on the Plaintiffs' ability to plan for retirement by investing in
    401(k)s, IRAs, or other such accounts."



                                                                          Advertisement:                                                     ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                 4/17
1/25/2021            Case 6:21-cv-00043-ADA-JCM
                                  Texas lawyer ﬁred after CapitolDocument          10-2
                                                                 riot ﬁles ambitious          Filed
                                                                                     suit: Dissolve   01/25/21
                                                                                                    Congress, don't arrestPage     8 of 20
                                                                                                                          him | Salon.com

   Ad
                                              Top Seattle Criminal Defense

                                              domestic-violence-attorney-seattle.trombo...                                          Visit Site




    Coming as it does on the heels of a nationwide crash course in the toxic social effects of frivolous
    election lawsuits, the complaint left experts appalled.


    "The suit is illogical and convoluted," Barry Burden, director of the Elections Research Center at the
    University of Wisconsin, told Salon. "It misunderstands the Help America Vote Act altogether and
    the relationship between the U.S. Constitution, federal laws and state election law. It is ﬁled far too
    long after the election to be actionable and in any event is requesting a preposterous remedy of
    removing every elected federal ofﬁcial from ofﬁce who was elected in 2020 aside from President
    Trump. Remarkably, the lawsuit says nothing about how Vice President Pence should be treated."


    "Somehow Mark Zuckerberg is also listed as a defendant," Burden added.



                                                                          Advertisement:




                                                                                                                                                 ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                     5/17
1/25/2021            Case 6:21-cv-00043-ADA-JCM
                                  Texas lawyer ﬁred after CapitolDocument          10-2
                                                                 riot ﬁles ambitious          Filed
                                                                                     suit: Dissolve   01/25/21
                                                                                                    Congress, don't arrestPage     9 of 20
                                                                                                                          him | Salon.com

   Ad
                                              Top Seattle Criminal Defense

                                              domestic-violence-attorney-seattle.trombo...                                          Visit Site
    (Some experts have shared their analysis of the suit's merits, such as here and here.)


    Other than Zuckerberg, named defendants include Rep. Pete Sessions, R-Texas; House Speaker
    Nancy Pelosi; then-Senate Majority Leader Mitch McConnell; Rep. Alexandria Ocasio-Cortez, D-
    N.Y.; then-Senate Minority Leader Chuck Schumer; and Georgia secretary of state Brad
    Raffensperger. That list then extends to "all current so-called members of the 117th Congress,"
    every governor of the 50 states and Puerto Rico, and every secretary of state. The Facebook
    CEO is sued in his capacity as founder of the Chan-Zuckerberg Initiative, and at one point
    Davis accuses him of criminal fraud, without elaboration.


    The suit does not appear to have considered that the vast majority of senators, along with a large
    proportion of the governors and secretaries of state, were not elected in 2020. Its legal argument, if
    that's the correct term, appears to rest in large part on two "expert" reports: One produced by
    Dennis Nathan Cain, aka the Clinton Foundation whistleblower; and one by a man whose LinkedIn
    page says that he had 40% of his cerebellum removed.



                                                                          Advertisement:




    "One thing that Americans learned during the post-election litigation is how little patience courts
    have for absurd legal arguments," Ciara Torres-Spelliscy, fellow at the Brennan Center for Justice at
                                                                                                                                                 ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                     6/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        10 of 20
                                                                                                                          him | Salon.com

   Ad
   the      NYU School of Law, told Salon. "This legal effort to declare Congress illegitimate will be laughed
                                              Top Seattle Criminal Defense
    out of court and could lead to sanctions for the lawyer bringing such a claim."
                                              domestic-violence-attorney-seattle.trombo...     Visit Site
    "One might try to chuckle at this lawsuit but it is an abuse of the court and the judicial process," Rick
    Hasen, nationally renowned election law expert at the University of California Irvine School of Law,
    told Salon. "The lawyers should face sanctions and punishment for ﬁling such a frivolous and
    ridiculous lawsuit."


    Davis has genuine legal credentials, surprisingly enough. He graduated from the University of Texas
    School of Law, ranked 14th nationwide at the time. He gained civil litigation experience at Andrews
    Kurth, a large Houston-based ﬁrm that has since grown into Hunton Andrews Kurth. He later took a
    position as associate general counsel at Goosehead Insurance, a job he held until the morning of
    Jan. 7, when he was ﬁred after an internal company investigation into his involvement in the assault
    on the U.S. Capitol, which Davis documented on his public Instagram account and was ﬁrst widely
    shared by this Salon reporter via his personal Twitter account.


    "We're all trying to get into the Capitol to stop this," Davis, standing in front of a line of riot police,
    says in one clip, referring to Congress ratifying the electoral vote. "And this is what's happening.
    They're tear-gassing us, and this is not acceptable — not acceptable. People are not going to stand
    for this."



                                                                          Advertisement:
                                                Ad




                                                 Top Seattle Criminal Defense
                                                 Facing Domestic Violence Charges in Seattle? We'll Fight For
                                                 You and Your Family! Call Now


                                                 domestic-violence-attorney-seattle.trombo...             Visit Site




                                                                                                                                            ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                7/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        11 of 20
                                                                                                                          him | Salon.com

   Ad
   In   the ﬁling, Davis brings up his current legal situation unprompted, asking the court to order the
                                              Top Seattle Criminal Defense
    Justice Department, the FBI and all other federal agencies not to arrest him for his actions at the
                              domestic-violence-attorney-seattle.trombo...
    Capitol, unless they can show                                                         Visit Site
                                  that he committed "some overt and intentional act of violence  that
    directly resulting in substantial injury to the person of another." He argues that his arrest will get in
    the way of pursuing this important case, but does not address the fact that many actionable crimes
    do not involve physical violence.


    Davis maintains he was peacefully protesting at the Capitol and did not go anywhere he didn't have
    the legal right to be. In fact, he drew attention to this in his own signature block on the lawsuit:




    Davis also posted a similar denial to his since-deactivated Instagram account, claiming that he was
    not advocating violence when he said he was "trying to get into the capitol," and that the video had
    been taken out of context. In another post he says that his entire Instagram story from that day will
    show that had been "peacefully demonstrating" and praying over the police:



                                                                          Advertisement:




                                                                                                                                            ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                8/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        12 of 20
                                                                                                                          him | Salon.com

   Ad
                                              Top Seattle Criminal Defense
                                                Ad

                                              domestic-violence-attorney-seattle.trombo...                                        Visit Site



                For those of you claiming I was trying to "storm the Capitol," it's obvious from my
                entire story that I was peacefully demonstrating. They gassed the entire crowd that
                was standing there with me. I was not trying to break in. Was just talking to the police
                ofﬁcers and praying over them.




    A series of clips from that Instagram story, obtained by Salon, shows Davis praying in front of
    multiple lines of riot ofﬁcers, after which, in another clip from a separate location, he gets knocked
    around as the crowd and police clash, saying that they "tear-gassed us and pushed us down the
    stairs," and adding that "it got a little rowdy."


    Some charges already handed down from that day suggest that Davis' claim to innocence may not
    be true, such as these, part of the government's case against Proud Boy member Joe Biggs, which
    alleges that he:




                . . . did knowingly enter or remain in a restricted building or grounds, i.e., the
                U.S. Capitol, without lawful authority, or did knowingly, and with intent to impede or
                disrupt the orderly conduct of Government business or ofﬁcial functions, engage in
                disorderly or disruptive conduct;


                did willfully and knowingly engage in disorderly or disruptive conduct, at any place in
                the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
                disturb the orderly conduct of a session of Congress or either House of Congress, or
                the orderly conduct in that building of any deliberations of either House of Congress.




    Incidentally, the lone named plaintiff in the lawsuit, Vets for Trump co-founder Joshua Macias, was
    also active at the Capitol on Jan. 6. As a result, he faces a court motion to have his bail revoked,
                                                                                                                                               ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                   9/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        13 of 20
                                                                                                                          him | Salon.com

   Ad
   which      Macias initially incurred from his arrest in November after he and a friend drove from Virginia
                                              Top Seattle Criminal Defense
    Beach to a Philadelphia ballot counting center with two handguns, an AR-15, ammunition and the
                            domestic-violence-attorney-seattle.trombo...
    aforementioned samurai sword.                                                                                                 Visit Site


    Macias, like Davis, claims that he did not enter the Capitol, but federal prosecutors say in their court
    motion that video from the day shows him giving "a speech to a crowd inciting a riot."


    "During that speech, the rioters overran the Capitol Police Ofﬁcers stationed at the door of the
    Capitol and invaded the building in a manner not seen since the War of 1812," the motion says.


    "MIKE PENCE IS A BENEDICT ARNOLD," Macias told the mob, according to the ﬁling, adding that
    Pence "backstabbed the veterans, backstabbed these patriots. That's why we're here. President
    Trump, you have the ability to pass, you have the strength, sir. The Insurrection Act is now! You
    have the power, sir, and we support you 110%."


    The document says that Macias then "participated in the insurrection at the US Capitol," adding that
    video shows him "within the security perimeter on the Capitol Grounds in an area speciﬁcally
    marked 'No Demonstration Permitted.'"


    In a sworn afﬁdavit attached to Davis' lawsuit, Macias says that he voted in the 2020 elections for
    House and Senate in North Carolina:




                My name is Joshua Macias, I am competent to make this Declaration as follows. I
                declare and verify under penalty of perjury that I voted in the 2020 election for the
                U.S. House of Representatives and the U.S. Senate in the state of North Carolina.




    But Macias, who says that he lives in Virginia and North Carolina, has never been registered to
    vote in North Carolina. It is unclear how such an error was sustained, considering that Davis uses
    Macias to argue that every vote cast this year in North Carolina (and all 49 other states) was illegal.


    Macias' right to vote, Davis writes in a motion for a restraining order, was clearly harmed in one of
    two ways. Davis says that he cannot specify which, however, because he was writing the motion at
                                                                                                                                               ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                   10/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        14 of 20
                                                                                                                          him | Salon.com

   Ad
   nearly      2 a.m., while Macias was asleep and unavailable for consultation.
                                              Top Seattle Criminal Defense

                                              domestic-violence-attorney-seattle.trombo...                                        Visit Site
                Undersigned counsel would clarify whether Mr. Macias voted in person, but the truth
                of the matter is that its 1:54 AM and Mr. Macias is asleep while counsel has not slept
                in two nights drafting this lawsuit. But this fact is immaterial because either way, Mr.
                Macias is injured.




    Salon pointed out the false claim about North Carolina to Davis as well as to a representative for
    Macias, who characterized it as a "clerical error" but repeatedly refused to answer Salon's questions
    about who made the error or its substance. Davis eventually sent Salon a draft of a second
    declaration in which Macias says that the confusion about where he voted stemmed from a
    discussion with an unidentiﬁed "member of the legal team" whom Macias had authorized to sign the
    afﬁdavit electronically on his behalf.


    Davis appears to be the sole author of the complaint, though his co-counsel, SoRelle, happens to
    be a co-signer with Macias on a separate but strikingly similar "invincible" legal argument posed
    ahead of the Capitol riot by conspiracy theorist and Roger Stone conﬁdant Jerome Corsi. But Davis
    would not disclose the "team member's" name to Salon, citing attorney-client privilege. He declined
    to say whether he would retract his argument about North Carolina's "illegal" voting laws and amend
    it to Virginia, but indicated that the second declaration would appear on the court docket on
    Wednesday night. As of this writing it has not.


    "This is impressive on many levels," Michael Dunford, a lawyer who tracks frivolous litigation and
    has analyzed the case, told Salon. "If I were a lawyer concerned about seditious conspiracy charges
    heading my way as a result of my actions on Jan. 6, I'm not sure that's someone I'd want to be
    associating with," Dunford added, referring to Macias and his prior arrest.


    "Second, credit where due: It's good that the lawyers are correcting the record now that they're
    aware they've made a bad mistake," he continued. "That said, this is a hell of an embarrassing
    mistake. The Federal Rules of Civil Procedure require lawyers to make an 'inquiry reasonable to the
    circumstances' before asserting claims in court. I'm pretty sure that in any voting rights case, such
                                                                                                                                               ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                   11/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        15 of 20
                                                                                                                          him | Salon.com

   Ad
   an    inquiry would likely include knowing where your own client voted. You'd at least hope they'd get
                                              Top Seattle Criminal Defense
    the state right."
                                              domestic-violence-attorney-seattle.trombo...  Visit Site
    "None of this is likely to matter much in the long haul," Dunford concluded. "The case is frivolous no
    matter where Macias voted. All this second statement really tells us is that these lawyers might
    actually be so fear-crazed that they somehow think they're presenting a real case to the court."


    Hasen, the election law expert from UC Irvine, concurred on that point. "I've already said that this
    complaint should open up the lawyer to sanctions," he said, "and the confusion (at best) over the
    truth of the ﬁrst afﬁdavit only makes things worse."


    Beyond Macias, other parties to the suit have also had encounters with the law. The chief of staff of
    Latinos for Trump, for instance, is Proud Boy chairman Enrique Tarrio, who was arrested two days
    before the riot on weapons and vandalism charges. Tarrio also has not paid $1.2 million he owes
    Abbott Labs in restitution for stolen diabetes strips, and until he does so cannot register to vote. The
    founder of Blacks for Trump, Maurice Woodside aka Michael the Black Man, has trafﬁcked in anti-
    Semitic and anti-gay rhetoric and formerly belonged to a violent religious sect often described as a
    cult.


    Neither group responded to Salon's request for comment.


    Asked for comment on the lawsuit and his next moves after Biden's inauguration on
    Wednesday, Davis told Salon in an email, "Send me a physical address, and we will mail you a
    written statement." Salon declined, citing the deadlines inherent in internet news publication, and
    suggested a phone call. Davis demurred and bid Salon a good day.


    Two days before he ﬁled the suit, Davis asserted his conﬁdence in a lengthy post on his since-
    deactivated Facebook page. He concluded:




                Now let the hateful comments begin, if you dare. But, be forewarned that God will
                bring severe judgment on you sevenfold for every evil word you speak against me
                and have already spoken. Praise be to the Lord our God, and long live His chosen
                instrument for good in the world: The United States of America. Amen. Hallelujah.
                                                                                                                                            ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                12/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        16 of 20
                                                                                                                          him | Salon.com

   Ad
                                              Top Seattle Criminal Defense
    Read the full complaint here.
                                              domestic-violence-attorney-seattle.trombo...                                        Visit Site
    Update: In a series of midnight ﬁlings on Friday, Davis retracted Macias' claim to have voted in North
    Carolina and adapted it to Virginia instead. He also adapted his motion for emergency restraining
    order to Biden's inauguration on Wednesday by proposing a restructuring of the United States
    government in the fashion of Gondor, a mythical realm from The Lord of The Rings.




    ROGER SOLLENBERGER
    Roger Sollenberger is a staff writer at Salon. Follow him on Twitter @SollenbergerRC.

    MORE FROM ROGER SOLLENBERGER • FOLLOW SOLLENBERGERRC


     Around the Web                                                                                                                  Ads by Revcontent




     The Surprising Guest Johnny                                                                             Top 10 Movies Everyone Should
     Carson Couldn't Stand                                                                                   See at Least Once
     Past Factory                                                                                            Upbeat News




     5 Bone-dissolving Foods Seniors                                                                         25 Films That Are Considered To
     Must Avoid                                                                                              Be Flawless
     Native Path                                                                                             Upbeat News



                                                                                                                                                    ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                         13/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        17 of 20
                                                                                                                          him | Salon.com

   Ad
                                              Top Seattle Criminal Defense

                                              domestic-violence-attorney-seattle.trombo...                                        Visit Site

     3 Toxic Foods For Dogs: The One
     Meat You Should Never Feed
     Your Dog
     Dr. Marty                                                                                               The Horrifying Truth About CBD
                                                                                                             Tommy Chong




    Related Topics ------------------------------------------

      Blacks For Trump                 Donald Trump                 Editor's Picks            Election Fraud

      Election Law             Elections           Enrique Tarrio              Joe Biden             Latinos For Trump

      Paul Davis            Reporting            Rick Hasen              Texas




     Related Articles



                                                                                                                                               ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                   14/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        18 of 20
                                                                                                                          him | Salon.com

   Ad
                          Top
     Graham makes wild election                         Seattle   Criminal
                                                         Biden picks get mixedDefense
                                                                                    Will Trump go vaccine-truther
     claims on Fox                                         reaction from left                                    now?
     ROGER SOLLENBERGER                              IGOR DERYSH                     AMANDA MARCOTTEVisit Site
                                              domestic-violence-attorney-seattle.trombo...




              Conversation                          81 Comments


              Let's talk about it. Be smart. Be sincere. Be civil. Read our guidelines and apply to
              be a Community Moderator here.

                  What do you think?


              Sort by Best

                       Mina Park 37.8K Points
                       2 days ago
                        Lawyers who abuse the legal system with such patently absurd litigation should be
                        immediately disbarred. Either they know it's legal nonsense, in which case they are
                        corrupting the system they promised to serve faithfully, or they don't know it's legal
                        nonsense, in which case they lack the expertise to provide good legal services to
                        clients. Either way, they should not be licensed.                                                                   ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                15/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        19 of 20
                                                                                                                          him | Salon.com

   Ad
                                        Top
                        It would only take     Seattle
                                           boards            Criminal
                                                   of bar overseers   gettingDefense
                                                                              tough with a handful of these
                        shysters in well-publicized cases to scare the rest back in line. People don't pay big
                                              only to willingly throw away those careers for the sake of Visit Site
                                        domestic-violence-attorney-seattle.trombo...
                        bucks for law school
                        impotent, angry gestures. The reason such suits happen is because the frivolous
                        lawyers calculate they'll get away with it.

                       Reply          10

                            Show 3 previous replies


                             This comment violated our policy.

                                   Will 2 4.8K Points
                                   2 days ago
                                    And this is a problem exactly HOW, again?
                                   Reply

                             jlschultz410 2.9K Points               Mina Park
                             2 days ago
                             I think this guy was high as a kite in a manic episode.

                             That's not an excuse, just an explanation.

                             Reply          3

                                 Show 2 more replies


                       Brambleﬂy 430 Points
                       22 January, 2021
                        Exactly how easy is it to pass bar exams in the US? (Edited)
                       Reply          11

                            Show 2 previous replies

                             kingsrant 570 Points              Brambleﬂy
                             2 days ago
                             Crazy and delusional people can still be highly intelligent. I know at least two.

                             Reply          5

                                 Show 1 more reply

                             jlschultz410 2.9K Points               Brambleﬂy
                             2 days ago
                             Just remember: at some point in the past Rudy was an excellent investigator and
                             prosecutor.

                             After they get their JD and pass the bar, their brains can go to pot. (Edited)                                 ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                16/17
1/25/2021           Case 6:21-cv-00043-ADA-JCM                  Document
                                  Texas lawyer ﬁred after Capitol                  10-2
                                                                  riot ﬁles ambitious         FiledCongress,
                                                                                      suit: Dissolve 01/25/21          Page
                                                                                                             don't arrest        20 of 20
                                                                                                                          him | Salon.com

   Ad                        Reply          2
                                                Top Seattle Criminal Defense
                                 Show 3 more replies

                                                domestic-violence-attorney-seattle.trombo...                                           Visit Site
                                                            Show More Comments


              Powered by                                                                                               Terms | Privacy | Feedback




                  Home About Staff Contact Privacy Terms of Service Archive Go Ad Free


        Copyright © 2019 Salon.com, LLC. Reproduction of material from any Salon pages without written permission is strictly
        prohibited. SALON ® is registered in the U.S. Patent and Trademark Ofﬁce as a trademark of Salon.com, LLC. Associated
        Press articles: Copyright © 2016 The Associated Press. All rights reserved. This material may not be published, broadcast,
        rewritten or redistributed.



                                                                            DMCA Policy




                                                                                                                                                    ×
https://www.salon.com/2021/01/22/texas-lawyer-ﬁred-after-capitol-riot-ﬁles-ambitious-suit-dissolve-congress-dont-arrest-him/                        17/17
